           Case 8-21-70681-ast                     Doc 41-1   Filed 07/02/21       Entered 07/02/21 08:26:12




UNITED STATES BANKRUPTCY COURT                                                                       Style Definition: Heading 2
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
In re:                                                        Chapter 11

BK4 LLC,                                                      Case No. 21-70681-AST

                                             Debtor.
---------------------------------------------------------x

           DEBTOR’S MODIFIED DISCLOSURE STATEMENT PURSUANT TO
                   SECTION 1125 OF THE BANKRUPTCY CODE

        This Disclosure Statement (the “Disclosure Statement”) is submitted by the Debtor, BK4

LLC (the “Debtor”), in support of confirmation and approval of the Debtor’s accompanying

Chapter 11 plan of reorganization (ECF #27) (the “Plan”)1 pursuant to Sections 1125(b) and

1126 of Title 11 of the United States Code (the “Bankruptcy Code”).

                                         I.       INTRODUCTION

        The Debtor is a real estate developer and the owner of certain residential real properties

located at 2, 4 and 6 McGuinness Boulevard, Brooklyn, NY, respectively (collectively, the

“Properties”). By early 2020, after several years of construction, the Debtor had completed the

development project and was ready to proceed with sales only to see Covid-19 intervene to

suspend all activities. The Debtor lost pending buyers and sought a moratorium from its lender

through the end of the pandemic. Instead the underlying mortgage note was sold to a private

investor in October 2020, which thereafter accelerated the underlying debt retroactive to July

2020 at penal default rate charges. The harsh position taken by the lender left the Debtor with no

choice except to seek Chapter 11 relief on April 12, 201. Moreover, the current lender was not

receptive to release any units without full payment of all default interest.


1
  Terms defined in the Plan shall have the same meanings for purposes of this Disclosure
Statement.
          Case 8-21-70681-ast                Doc 41-1          Filed 07/02/21           Entered 07/02/21 08:26:12




        At the time of the Chapter 11 filing, the Debtor had already entered into three separate

new contracts (collectively, the “Sale Contracts”) to sell each of the Properties to third party

buyers as identified below:

                                                                 Purchase
              Address                  Purchaser                  Price           Deposit
          2 McGuinness        BMH Consulting LLC              $2,090,000.00 $209,000.00
                              Guang Gao, Nicholas Gao,
          4 McGuinness        Tiffany Chu                     $2,350,000.00 $235,000.00
          6 McGuinness        Teemu and Leila Puuito          $1,850,000.00 $185,000.00

        Following the Chapter 11 filing, the Debtor has moved for Bankruptcy Court approval of

the Sale Contracts in anticipation of confirming the Plan contemporaneously therewith. Copies

of the Sales Contracts have been filed with the Court as Exhibits “A”, “B” and “C to the

Debtor’s motion to assume Sale Contracts and approve the sales (ECF #21) (the “Sale Motion”).

        As noted above, the Properties are subject to a mortgage currently held by a note buyer

known as 246 McGuiness Capital LLC (the “Current Lender”). The Current Lender is the

assignee of Emerald Creek Capital 3, LLC (the “Initial Lender”), which issued a mortgage in

2019 in the principal amount of $4.5 million with a stated maturity in July 2020.

        The Debtor has filed the Plan to implement the sales through a confirmation process. The

Plan fundamentally serves as the vehicle for distribution of the net sale proceeds to creditors.

        Although the Debtor acknowledges the principal debt owed to the Current Lender, it

disputes various charges asserted by the Current Lender, including default interest and late fees.

Fundamentally, under the Plan, the Debtor intends to complete the sales and turn the Properties

into cash, pay the undisputed portion of the mortgage debt and other administrative expenses,

priority and general unsecured claims, and then litigate with the Current Lender over the disputed

default interest and late fees on a post-confirmation and post-closing basis.



                                                   2
             Case 8-21-70681-ast            Doc 41-1         Filed 07/02/21          Entered 07/02/21 08:26:12




        The Bankruptcy Code is particularly well suited to effectuate the sales under Section 363(b)

and (f) as incorporated by Section 1123(a)(5)(D), and Section 365. These provisions include the

ability to assume the Sale Contracts and thereby sell the respective Properties free and clear of all

claims, liens and interests.

                                     II.    BACKGROUND.

        A.      Pre-Petition History of the Properties

        The Debtor was organized in November 2013 with the goal of acquiring the Properties

and constructing townhouse-style multifamily homes. The project was financed and refinanced

from time to time, most recently by the Initial Lender in April 2019 under a $4.5 million

mortgage loan that matured on or about July 10, 2020.

        Just before the start of the pandemic, the project was virtually complete, and the Debtor

was proceeding towards closing the various sales of the units. This would have allowed the

Debtor to satisfy the mortgage debt in full prior to maturity. However, with the onset of the

Covd-19 virus, all sales activity was effectively put on hold for many months.

        The Debtor sought an extension of the mortgage maturity date from the Initial Lender.

The Debtor was led to believe that an extension would be forthcoming, only to suddenly learn

that the Initial Lender had sold the mortgage to the Current Lender, which then issued a notice of

default and attempted to collect default interest and other charges retroactive to July 10, 2010.

        In the interim, the Debtor was able to negotiate various one-year leases for the units at the

Properties to provide short term income to the Debtor while it continued to market the Properties

for sale. The Sale Contracts each provide for the purchase to assume any residential lease still in

effect at the time of the closing.




                                                 3
            Case 8-21-70681-ast             Doc 41-1        Filed 07/02/21           Entered 07/02/21 08:26:12




       Ultimately, the Debtor was able to negotiate the sale of all three Properties and obtain the

written Sale Contracts from each of the proposed purchasers, replete with significant deposits

currently held by the Debtor’s pre-petition counsel, Chaim Dahan, Esq. The Sale Contracts were

negotiated at arms-length and are believed to constitute fair market value for the units.

       B.      Actions Taken During the Chapter 11 Case

       Shortly after the Chapter 11 filing, the Debtor contacted each of the purchasers and

advised of the reasons why the bankruptcy petition had been filed. The Debtor understands that

two of the purchasers, Puuito and Gao remain committed to the transactions and are currently

reconfirming their financing with a view to closing on their Sale Contracts in July. The third

buyer, BMH Consulting, may be on the fence due to issues relating to a mortgage commitment,

although the Debtor is committed to keeping the contract in place, and will continue to

communicate with BMH Consulting’s counsel.

       The Debtor is proceeding with private sales of the Properties, as permitted under

Bankruptcy Rule 6004(f)(1), since the Debtor is already a party to the signed pre-petition

contracts. Additional bidding, while theoretically possible, would subject the Debtor to potential

rejection claims by the contract vendees under 11 U.S.C. §365(g), and not serve a meaningful

economic benefit, even if the units could be sold for more, since the contract vendees would have

damage claims for the difference. Thus, the Debtor is content to play it safe, so to speak, through

assumption of the existing Sale Contracts which, taken together, will enable the Debtor to fund

the Plan.

       C.      Anticipated Objection to the Current Lender’s Claim

       The Current Lender is asserting 24% default rate interest, amounting to some $615,000 in

default interest alone through January 2021, as well as late charges of $450,000. The Debtor




                                                 4
            Case 8-21-70681-ast            Doc 41-1        Filed 07/02/21         Entered 07/02/21 08:26:12




intends to object to these charges on a number of grounds, with a formal objection to be filed

prior to the hearing on confirmation of the Plan. Even if certain pre-petition default interest is

allowed, equitable considerations come into play relating to disallowance of post-petition default

interest under Section 506(b). The purported late fee of $450,000 constitutes an unenforceable

penalty, and, moreover, in bankruptcy, a secured creditor is not entitled to both default interest

and late fees under any circumstances.

       In the meantime, the Current Lender is now openly hostile to the Debtor, and brazenly

noticed a UCC foreclosure sale of the Properties for June 9, 2021, without leave of the

Bankruptcy Court. The Debtor has put the Current Lender on notice that these actions violate

the automatic stay and demanded a cancellation of the auction.

       D.       Projected Sources and Uses of Cash

                                                                                  Running
    Sources of Cash                                                                Total
                                                                Purchase
            Address                  Purchaser
                                                                  Price
    2 McGuinness          BMH Consulting LLC                  $2,090,000.00
                          Guang Gao, Nicholas Gao,
    4 McGuinness                                              $2,350,000.00
                          Tiffany Chu
                          Teemu and Leila Puuito              $1,850,000.00
    Total                                                                      $6,290,000.00

    Claims:
    Secured:
                          Current Lender (Undisputed)         $4,580,100.00 $1,709,900.00
                          Real Estate Taxes                      $21,000.00 $1,688,900.00
    Priority
                          Brokerage                             $251,600.00 $1,437,300.00
                          Professional Fees                     $100,000.00 $1,337,300.00
                          U.S. Trustee Fees                      $50,320.00 $1,286,980.00
    Reserve               Current Lender (Disputed)           $1,170,400.00 $116,580.00

    General Unsecured                                            $906,400.00


                                                 5
           Case 8-21-70681-ast            Doc 41-1        Filed 07/02/21          Entered 07/02/21 08:26:12




        As is made clear from this chart, the final amount of the distribution to be made to

general unsecured creditors will depend on the outcome of the Debtor’s anticipated objection to

the disputed portion of the Current Lender’s claim.

                           III.   THE CONFIRMATION PROCESS

        A. Conditional Approval of this Disclosure Statement.

        Pursuant to 11 U.S.C. §105(d)(2)(B), this Disclosure Statement has been conditionally

approved by the Bankruptcy Court (the “Disclosure Statement Order”) as containing adequate

information within the meaning of 11 U.S.C. §1125 necessary for creditors to (i) evaluate the

Plan; and (ii) determine whether to object to confirmation of the Plan. Final approval of the

Disclosure Statement will be sought by the Debtor in conjunction with actual confirmation of the

Plan. The Court’s preliminary approval of the Disclosure Statement is conditional, and creditors

have the right to object to final approval of the Disclosure Statement, and to object to the Plan

itself if they so elect.

        APPROVAL OF THE DISCLOSURE STATEMENT DOES NOT CONSTITUTE

A DETERMINATION BY THE BANKRUPTCY COURT AS TO THE FAIRNESS OR

MERITS OF THE PLAN. THE DISCLOSURE STATEMENT IS NOT INTENDED TO

REPLACE A CAREFUL REVIEW OF THE PLAN. THE DISCLOSURE STATEMENT

IS INTENDED TO AID AND SUPPLEMENT THAT REVIEW.

        B. FinalA. Approval of Disclosure Statement and Confirmation of the Plan.

        The Bankruptcy Court has scheduled a combined hearing pursuant to Sections 105 and

1128 of the Bankruptcy Codeconcurrent hearings to consider both final approval of this

Disclosure Statement and confirmation of the Plan on the same day and time, to wit

_____,August 4, 2021 at ______ __.10:30 a.m., prevailing Eastern Time. The hearing will be




                                                6
          Case 8-21-70681-ast              Doc 41-1           Filed 07/02/21            Entered 07/02/21 08:26:12




conducted by telephone before the Honorable Alan S. Trust of the United States Bankruptcy

Court, 290 Federal Plaza, Central Islip, New York 11722. Due to COVID-19, the hearing will

be conducted telephonically. Parties wishing to participate in the hearing may do so using Dial in

Number: 888-808-6929; Access Code: 2181522. by video conference pursuant to a separate Video

Conference Order being served with this Disclosure Statement.

       At the hearing, the Bankruptcy Court will determine whether the requirements of

§1129(a) of the Bankruptcy Code have been satisfied, in which event the Bankruptcy Court will

enter an Order confirming the Plan. The Debtor believes that the Plan satisfies all applicable

requirements of §1129(a) of the Bankruptcy Code.

       In order for the Plan to be accepted on a consensual basis, each impaired class must

accept the Plan. Here, because claims might not be paid in full, depending on final disposition of

the Lender’s claim, all Classes of Claims are now deemed impaired and eligible to vote on the

Plan. Additionally, any creditor or party-in-interest may object to confirmation of the Plan or

final approval of the Disclosure Statement. The Bankruptcy Court has directed that objections, if

any, shall be filed with the Court no later than July 28, 2021 and served by email upon counsel to

the Debtor, Kevin J. Nash, Esq. of Goldberg Weprin Finkel Goldstein LLP, 1501 Broadway, 22nd

Floor, New York, New York 10036, knash@gwfglaw.com, and William Birmingham, Esq. of

the United    States   Trustee 590     Federal       Plaza,   Central   Islip,    New   York    11722,

william.birmingham@usdoj.gov.william.birmingham@usdoj.gov.                  The    hearing     may be

adjourned from time to time without further notice other than by announcement in open court.

       This Disclosure Statement contains summaries of certain provisions of the Plan, certain

statutory provisions, certain events in the case and certain financial information. Although the




                                                 7
            Case 8-21-70681-ast              Doc 41-1       Filed 07/02/21          Entered 07/02/21 08:26:12




Debtor believes that the Disclosure Statement is accurate, the terms of the Plan govern, and

creditors are advised to review the Plan in its entirety.

                                IV.     SUMMARY OF THE PLAN

       A summary of the sources and uses of cash to be distributed at Closing and under the

Plan predicated upon a sale of the Property is set forth in the below chart showing the anticipated

proceeds from the sales of the Properties and the estimated distributions to creditors:

       A.      Classification of Claims and Interests and Their Treatment
               Under the Plan

       The Plan classifies Claims and Equity Interests into three (3) Classes, while providing for

the payment of Allowed Administrative Expenses and Priority Claims as unclassified Claims.

       Unclassified Claims. Pursuant to Section 1123(a) of the Bankruptcy Code, the Plan does

not classify Administrative Expense Claims, Priority Claims or U.S. Trustee Fees, all of which

shall be paid in full after allowance as required by 11 U.S.C. §1129(a)(9) from the monies on

hand in the Confirmation Fund.

       Administrative Expenses. Administrative Expenses consist of Professional Fees and

any unpaid fees, costs and expenses incurred by the Debtor in maintaining the Properties during

the Chapter 11 case and preparing for Closings. To the extent that any Administrative Expense

has not been paid prior to Closing, each holder of Administrative Expenses shall be paid from

the Confirmation Fund on the Effective Date.

       Brokerage.        The Sale Contracts were procured by the Debtor’s pre-petition broker,

Douglas Elliman Real Estate (“Douglas Elliman”) acting in conjunction with various co-brokers,

pursuant to pre-petition brokerage agreements, which the Debtor views as executory contracts as

well. Thus, as part of the Sale Motion, the Debtor has also sought authority to assume the pre-

petition brokerage agreements and pay the gross commission of four (4%) percent under the Sale



                                                  8
            Case 8-21-70681-ast            Doc 41-1         Filed 07/02/21         Entered 07/02/21 08:26:12




Contracts amounting to $251,600 to Douglas Elliman, which in turn is expected to share a

portion of its commissions with co-brokers according to its own agreements.

       Professional Fee Claims. All requests for allowance of Professional Fees shall be filed

no later than thirty (30) days after the Effective Date in accordance with 11 U.S.C. §330. After

notice and a hearing, the allowed amounts of such Professional Fees shall be paid by the

Disbursing Agent from the Confirmation Fund upon entry of an appropriate Order of the

Bankruptcy Court awarding same.

       Priority Tax Claims. All outstanding real estate taxes and related charges, if any, as

well as any outstanding federal or state tax claim are classified as Priority Tax Claims for

purposes of the Plan. Additionally, the IRS has filed a priority claim in the amount of $7,000.

The claim is estimated and is disputed by the Debtor. Allowed Priority Tax Claims shall be paid

in full no later than the Full Consummation Date. The Debtor reserves the right to reconcile and

object to all Priority Tax Claims.

       U.S. Trustee Fees. The Debtor is current with its quarterly fees to the U.S. Trustee. To

the extent not otherwise paid, the Debtor shall pay all accrued U.S. Trustee Fees, together with

any interest thereon, no later than the Full Consummation Date.       U.S. Trustee Fees, together

with any applicable interest, shall be paid until the Chapter 11 case is closed by entry of a Final

Decree.

       B.      Classification of Claims and Interests.

       The Plan classifies Claims and Interests against the Debtor consistent with the applicable

provisions of the Bankruptcy Code.




                                                9
           Case 8-21-70681-ast                 Doc 41-1        Filed 07/02/21         Entered 07/02/21 08:26:12




         Summary. The categories listed below classify Claims and Equity Interests against the

Debtor for all purposes, including voting, confirmation and distribution pursuant to Sections

1122 and 1123(a)(l) of the Bankruptcy Code, as summarized below:




 Class                           Designation                      Impaired           Entitled to Vote
Class 1        Lender                                Potentially Yes, depending      Potentially Yes
                                                       on final allowance of
                                                          Lender’s claim
Class 2        General Unsecured Claims              Potentially Yes, depending            Yes
                                                       on final allowance of
                                                          Lender’s claim
Class 3        Equity Interest Holders                          Yes                        N/A

         Classification, Treatment and Voting.

         Class 1 – The Secured Claim of Lender

         (a)       Classification: Class 1 consists of the allowed secured claim of the Lender.

         (b)       Treatment: The undisputed portion of the Lender's secured claim, consisting of

principal and non-default rate interest shall be paid on a rolling basis at the respective Closings

until such time as all undisputed amounts are paid in full but no later than the Full

Consummation Date. At each of the Closings, the Lender shall execute and deliver a partial

release or satisfaction of the Lender’s mortgage, assignment of rents or any other collateral

documents or instruments with respect to each of the Properties, even if the Lender’s Claim is

not paid in full. The Debtor shall escrow the disputed portion of the Lender's claim with the

Disbursing Agent pending resolution of the Debtor’s intended objection to the Lender’s claim.

The Debtor also reserves the right to seek to subordinate the Lender’s claim in whole or in part.




                                                   10
           Case 8-21-70681-ast              Doc 41-1         Filed 07/02/21          Entered 07/02/21 08:26:12




         (c)    Voting: The Class 1 claim of the Lender is potentially impaired, since partial

releases are required for each of the Closings. The Lender is potentially eligible to vote on the

Plan.

         Class 2 – General Unsecured Claims

         (a)    Classification:   Class 2 is comprised of Allowed General Unsecured Claims

against the Debtor arising prior to the Petition Date.

         (b)    Treatment: Each holder of a Class 2 Allowed General Unsecured Claim shall be

paid in an amount up to 100% of the holder’s allowed General Unsecured Claim, and potentially

with interest at the federal judgment rate promptly after the Full Consummation Date except for

Disputed Claims, whereupon distributions shall be made to such creditor in accordance with the

provisions of Article VI of the Plan. The Debtor currently projects that the Class 2 claims will

total approximately $821,500, subject to the June 21, 2021 Bar Date and final reconciliation of

claims. The amount of the final distribution will depend on final allowance of the Lender’s

claim.

         (c)    Voting: Class 2 is impaired and General Unsecured Creditors are entitled to vote

on the Plan.

         Class 3 – Equity Interests

         (a)    Classification: Class 3 is comprised of the Equity Interest in the Debtor.

         (b)    Treatment: Tal August, as the Debtor’s sole (100%) equity holder of the Debtor,

shall retain his 100% membership interest in the Debtor and Reorganized Debtor. Mr. August

shall also be entitled to receive any surplus proceeds remaining on deposit in the Confirmation

Fund, after all allowed Claims and Administrative Expenses are paid in full.

         (c)    Voting: Class 3 is impaired, but ineligible to vote on the Plan as an insider.




                                                 11
            Case 8-21-70681-ast             Doc 41-1         Filed 07/02/21           Entered 07/02/21 08:26:12




       C.      Provisions For Implementation Of The Plan.

       The Plan shall be implemented through the Closings under the respective Sale Contracts

following entry of the Confirmation Order. The Debtor’s counsel shall serve as Disbursing

Agent, duly authorized to collect the respective sale proceeds and make distributions from the

Confirmation Fund to the holders of allowed Claims and Administrative Expenses.

       Transfer of Property Free and Clear of Liens, Claims and Interests. The Debtor’s

Sale Motion is hereby deemed incorporated by reference pursuant to 11 U.S.C. §1123, such that

confirmation of the Plan shall also constitute approval of the respective Sales Contracts.

Accordingly, pursuant to 11 U.S.C. §§ 363(b) and (f), 365 and 1123(a)(5), the Confirmation

Order shall provide that the Debtor shall deliver marketable title to the respective Properties in

accordance with the Sales Contracts, free and clear of all Claims, liens and interests, except

subject to those leases at the Properties which remain in effect as of the Closing.

       Transfer Taxes. The transfer of each of the respective Properties constitutes the making

and delivery of an instrument of transfer contemplated and provided by the Plan within the

meaning of 11 U.S.C. §1146(a). Accordingly, the transfer of each of the Properties to the buyers

as designated under the Sale Contracts shall each be exempt from the payment of any stamp,

deed, real estate transfer or other similar tax or governmental assessment, including NYC RPT

and NYS TP584 (hereinafter the "Transfer Taxes"). The Confirmation Order shall recognize

direct that the appropriate State and City of New York registries accept all deeds, instruments or

other documents for filing and recording without the payment of Transfer Taxes.

       Executory Contracts

       Sale Contracts.      In connection with the sale of the Properties, the respective Sale

Contracts are each being assumed for purposes of the Plan in accordance with the Sale Motion.




                                                 12
            Case 8-21-70681-ast            Doc 41-1        Filed 07/02/21         Entered 07/02/21 08:26:12




       Leases. Pursuant to Section 365 of the Bankruptcy Code, any existing residential lease

that is in effect as of the respective Closings shall be deemed assumed in accordance with the

Sale Motion as applicable, and shall be assigned to the respective purchaser consistent with the

respective Sale Contract.

       Other Executory Contracts. All other executory contracts, if any, pursuant to which the

Debtor is a party, not previously rejected, shall also be deemed assumed as of the Effective Date

in accordance with the provisions of 11 U.S.C. §365(a), with the Debtor to be responsible to cure

any allowed arrears owed in connection therewith.

       D.      Release And Exculpation

       Binding Effect. On the Effective Date, the terms of the Plan shall be immediately

effective and enforceable and shall bind all holders of Claims against or Interests in the Debtor,

whether or not such holders accept the Plan.

       No Discharge. Pursuant to Section 1141(d)(3) of the Bankruptcy Code, neither the Plan

nor confirmation thereof shall discharge any Claim against the Debtor except that the payment

and receipt of distributions hereunder constitute a complete and binding settlement of all Claims

against the Debtor.

       Injunction. On and after Effective Date, all persons, firms or entities who have held,

currently hold, or may hold Claims or Liens against the Debtor or the Properties are permanently

enjoined from taking any of the following actions: (i) commencing, conducting or continuing in

any manner, directly or indirectly, any suit, action or other proceeding of any kind against or

affecting the Properties, on account of or in connection with or with respect to any such Claim or

Lien other than as contemplated by the Plan; (ii) enforcing, levying, attaching, collecting or

otherwise recovering by any manner or means whether directly or indirectly any judgment,




                                               13
            Case 8-21-70681-ast             Doc 41-1        Filed 07/02/21         Entered 07/02/21 08:26:12




award, decree or order against the Properties on account of or in connection with or with respect

to any such Claim or Lien; or (iii) commencing or continuing in any manner or action or other

proceeding of any kind against the Properties on account of or in connection with or with respect

to any such Claim or Lien.

       Exculpation. As of the Effective Date and to the fullest extent allowed under applicable

law, the Debtor and Disbursing Agent (together with their respective members, managers,

officers, directors, agents and legal representatives) are hereby release and exculpated from any

claim, obligation, cause of action or liability for any act taken or omission occurring in or after

the commencement of the Chapter 11 case related to the Debtor or its Bankruptcy Estate,

including but not limited to (i) formulating, preparing, disseminating, implementing, confirming,

consummation or administering the Plan (including soliciting acceptances or rejections thereof);

(ii) the submission of the Disclosure Statement or any contract, instrument, release or other

agreement or document entered into or any action taken or omitted to be taken during the

administration of this Chapter 11 case or in connection with the Plan; and (iii) any distributions

made pursuant to the Plan.

       E.      Retention of Jurisdiction.

       The Bankruptcy Court shall retain jurisdiction until the bankruptcy cases are closed to

adjudicate the following matters: (i) Ensure that the Plan is fully consummated; (ii) Resolve all

matters arising under or relating to the Plan, including, without limitation, the enforcement,

interpretation thereof, and any disputes relating to the sale and transfer of the respective

Properties, including the assumption and assignment of certain residential leases; (iii) Allow,

disallow, determine, liquidate, classify or establish the priority, secured or unsecured status of

any Claim; (iv) Grant or deny any applications for allowance of Professional Fee Claims




                                                14
            Case 8-21-70681-ast            Doc 41-1        Filed 07/02/21         Entered 07/02/21 08:26:12




authorized pursuant to the Bankruptcy Code; (v) Decide or otherwise resolve any and all

applications, motions, adversary proceedings, contested or litigated matters, and any other

matters or grant or deny any applications involving the Debtor that may still be pending on the

Effective Date; (vi) Enter such orders as may be necessary or appropriate to implement or

consummate the provisions of the Plan and all contracts, instruments and other agreements or

documents created in connection with the Plan or to enforce all orders, judgments, injunctions,

and rulings entered in connection with the bankruptcy cases; (vii) Issue any orders or take such

other actions as may be necessary or appropriate to restrain interference by any person or Entity

with consummation or enforcement of the Plan; and (viii) Enter an Order or Final Decree

concluding the bankruptcy cases.

       F.      Closing The Case

       U.S. Trustee Fees. All U.S. Trustee Fees shall be paid until the actual closing of the

bankruptcy case.

       Post-Confirmation Reporting. The Debtor shall file a report with the Bankruptcy Court

on a quarterly basis, reflecting disbursements made by or on behalf of the Debtor after entry of

the Confirmation Order until the entry of a Final Decree closing this bankruptcy case.

       Closing the Case. The Disbursing Agent shall move for the entry of a Final Decree

closing this bankruptcy case upon substantial consummation of the Plan.

        V.      REQUIREMENTS FOR CONFIRMATION OF THE PLAN

       Under Bankruptcy Law, a plan can be confirmed if it is accepted by all classes of

unimpaired claims and otherwise meets the requirements of 11 U.S.C. § 1129(a).

       The requirements of Section 1129(a) include determinations by the Bankruptcy Court

that: (i) the Plan complies with all provisions of the Bankruptcy Code, (ii) the Debtor has




                                               15
          Case 8-21-70681-ast               Doc 41-1          Filed 07/02/21          Entered 07/02/21 08:26:12




proposed the Plan in good faith, (iii) the Debtor has made disclosures concerning the Plan that

are adequate and include information concerning all payments made or promised in connection

with the Plan, (iv) the Plan is in the “best interest” of all creditors, as may be applicable, and (v)

the Plan is feasible.

        The Debtor believes that the Plan here meets with the requirements of the Bankruptcy

Code and, has been proposed in good faith. The Debtor believes that the Purchasers are all

creditworthy buyers, and once the respective sales of the Properties are completed, the Debtor

will have sufficient funds to make distributions hereunder.

        The successful closings will allow the Debtor to comply with the “best interest” test

under 11 U.S.C. §1129(a)(7), which essentially requires that creditors be paid at least as much as

they would receive in a liquidation under Chapter 7. Since all of the net sale proceeds are being

used to pay claims in compliance with the priority structure established by the Bankruptcy Code,

creditors will receive more than they would in a Chapter 7, under which a trustee would conduct

the same sales but add another layer of administrative expenses ahead of pre-petition creditors.

Dated: New York, NY
       June 9July 1, 2021

BK4 LLC                                     GOLDBERG WEPRIN FINKEL
GOLDSTEINGoldberg Weprin Finkel Goldstein LLP                                                            Formatted: Heading 2, Justified
                                            Attorneys for the Debtor                                     Formatted: Font: Not Bold, Not Italic
                                            1501 Broadway, 21st Floor
                                            New York, NY 10036

By:     /s/ Tal August, Manager                       By:     /s/ Kevin J. Nash, Esq.




                                                 16
